Citation Nr: 9902284	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  91-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to 
include as secondary to service connected disability.  

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service connected 
disability.  

3.  Entitlement to an increased evaluation for 
nephrolithiasis and ureterolithiasis, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to April 
1962.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The issue of entitlement to an increased evaluation for 
nephrolithiasis and ureterolithiasis will be addressed in the 
remand that follows this decision since the Board has 
determined that additional development is warranted.  The 
decision will address the issues of entitlement to service 
connection for pancreatitis and for a psychiatric disability, 
since these issues are not inextricably intertwined with the 
remand issue.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 
6 Vet. App. 157 (1994).  


FINDING OF FACT

The claims of entitlement to service connection for 
pancreatitis and for a psychiatric disability are not 
plausible.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
pancreatitis and for a psychiatric disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection for pancreatitis and 
for a psychiatric disability are not well grounded, and there 
is no further duty to assist the veteran in the development 
of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (1998).  See Allen 
v. Brown, 8 Vet.App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).   

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable standards.  See Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran contends that service connection is warranted for 
pancreatitis and for a psychiatric disability on a direct 
basis, or in the alternative as secondary to service 
connected disability.  The veterans service medical records 
are negative for a complaint, diagnosis or treatment of 
pancreatitis.  He was evaluated in March 1961, and it was 
stated that there was no psychiatric disease.  His March 1962 
separation examination report shows the veteran denied a 
history of indigestion or stomach problems, and that he also 
denied having a history of depression.  Clinically, no 
pertinent abnormality was noted.  On VA examination in June 
1962, examination of the veterans digestive system was 
negative and psychiatric examination was negative.  

The claims file contains extensive records showing treatment 
of the veteran beginning in the 1970s and continuing into 
the 1990s, which includes VA, private and Social Security 
Administration documents.  The first indication of treatment 
for pancreatitis occurs in 1984 when the veteran reported 
having abdominal pain, and the veteran was evaluated.  On VA 
hospitalization in October 1985, a history of chronic 
pancreatitis was among the diagnoses.  In December 1985, 
Social Security Administration records show that the veteran 
underwent a psychiatric evaluation, and pancreatitis was 
noted as an Axis II diagnosis.  In a November 1987 letter 
from Juan F. Legsrrets Lopez B. S. M. D., it was reported 
that the veteran had been treated since April 1987 for 
pancreatitis and that as his condition deteriorated, his mood 
had become affected.  Subsequent records show treatment for 
abdominal complaints with pancreatis being found, including 
VA hospitalization in January 1988, where it was reported 
that a 1986 CT scan resulted in an assessment of chronic 
pancreatitis.  In May 1988, the veteran reported on VA 
hospitalization, that he had a history of pancreatitis since 
five years previous; in July 1988, the veteran gave a history 
of pancreatitis for 4 years, and in August 1992, an eight-
year history of chronic pancreatitis was noted.  

In December 1995, the veteran was examined by VA.  He gave a 
history of chronic pancreatitis over the past 10 years.  It 
was noted that his abdominal discomfort was frequent, 
sometimes becoming severe with pain.  The veteran reported 
some intolerance to fatty foods.  He reported frequent nausea 
and vomiting.  The diagnosis was, chronic relapsing 
pancreatitis due to Wirsung duct stenosis.  In January 1997, 
Francisco R. Sifre, M. D. reported that the veteran had 
undergone surgical removal of his gallbladder seven years 
prior and a month later had developed an acute attack of 
pancreatitis, with recurrent episodes thereafter.  

Concerning the issue of service connection for a psychiatric 
disability, VA treatment records show that in August 1976, 
the veteran complained of insomnia, irritability, and anger.  
The finding was, rule out schizophrenia.  He was then seen at 
a VA mental health clinic that same month.  It was noted that 
the veteran had been receiving treatment at that facility for 
nervousness and for a kidney problem for the last 14 years.  
The finding was, anxious, irritable. In March 1982, it was 
noted that the veteran was in group therapy, and alcohol 
dependence and major depression were found.  VA records show 
that in September 1982, the veteran complained of feeling 
aggressive, as if he might kill someone and also feeling 
anxious.  Rule out schizophrenia was found.  In August 1984 
and again in September 1984, anxiety disorder was found. In 
November 1984, the veteran was hospitalized at a VA facility 
and treated for dysthymia.  Private records show that on 
psychiatric evaluation in December 1985, dysthymic disorder 
was diagnosed.  The veteran was treated at a VA facility in 
August 1990 for major depression.  On examination by VA in 
December 1995, it was noted that a social and industrial 
survey would be conducted, and that a diagnosis would be 
deferred until it was completed.  In a March 1996 addendum, 
the examiner noted that after reviewing all of the evidence 
it was her opinion that the veterans neuropsychiatric 
disability had no relationship to his service-connected 
urological conditions.  In was pointed out that the veterans 
depressive symptoms were more related to the chronic pain 
associated with a gastrointestinal condition.  The Axis I 
diagnoses were: dysthymia, Percocet dependence, and the 
Global Assessment of Functioning was 60.   

The record does not show inservice findings for either of the 
disabilities at question here and there is no showing a 
psychiatric disability in the first post-service year.  Thus 
the first requisite element for a well grounded claim has not 
been met.  Treatment for pancreatitis is not documented in 
the record until many years after service discharge, in the 
1980s, and for a psychiatric complaints, treatment is first 
noted in 1976.  These dates are too remote in time to 
reasonably be related to service on a direct basis.  It is 
noted that in a November 1987 Social Security Administration 
report, the veteran reported the onset of both disabilities 
as March 1985.  In addition, the record as a whole fails to 
include any evidence of a nexus between service and the 
current disabilities (medical evidence).  The veterans 
statements, as a lay person, are not sufficient to show the 
disabilities are related to service.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Therefore the third requisite element 
for the presentation of a well grounded claim has not been 
met.  Caluza v. Brown, 7 Vet.App. 498 (1995).  Accordingly, 
the claims on a direct basis, must be denied since they are 
not well grounded.  

As to secondary service connection, the Board is aware of the 
veterans statements offered in these claims.  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There is no objective evidence of record in the form of 
medical treatment or examination records that show that the 
veterans current gastrointestinal disability and his current 
psychiatric disability are related to a service-connected 
disability.  Further, the veteran has provided no medical 
opinion linking any current disability to a service-connected 
disability.  As to the psychiatric disability, a VA examiner 
has expressly stated that the veterans psychiatric 
disability is not related to his service-connected urological 
disability.  Absent evidence of any current disability which 
could be associated with a service-connected disability, the 
Board finds the claims are not plausible.  Therefore, the 
Board finds that the veteran's claims for service connection 
is not well grounded.

Because the veterans claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a) (West 1991).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claims plausible.  In this regard, the 
Board notes that the veterans representative has argued that 
the recent VA gastrointestinal examiner did not provide an 
opinion concerning the etiology of the veterans 
pancreatitis.  However, since the veteran has not submitted a 
well grounded claim, the Board has no duty to remand the 
claim for an opinion from the examiner.  

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than the claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of pancreatitis and/or a psychiatric 
disability in service or shortly thereafter would be helpful 
in establishing a well-grounded claim, as well as medical 
opinion linking any current findings with service or with a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for pancreatitis is denied.  

Service connection for a psychiatric disability is denied.  



REMAND

Service connection is currently in effect for nephrolithiasis 
and ureterolithiasis, and a 20 percent rating has been 
assigned.  The veteran was last examined by VA in December 
1995.  He complained of voiding irregularly, and noted that 
he otherwise had a good stream.  He reported passing a stone 
one year prior.  Examination showed normal genitalia.  It was 
noted that recent sonogram showed no caliculi in the kidneys 
or ureters.  A urinalysis showed no kidney infection.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (1998) and 
Diagnostic Code 7510, ureterolithiasis and nephrolithiasis 
are rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy; (2) drug therapy; or (3) invasive or non-invasive 
procedures more than two times a year; in which case a 30 
percent evaluation is assigned. 38 C.F.R. § 4.115b.

Hydronephrosis is assigned a 30 evaluation when manifested by 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function; a 20 percent evaluation when 
manifested by frequent attacks of colic and requiring 
catheter drainage; and a 10 percent evaluation when 
manifested by only an occasional attack of colic that is not 
infected and not requiring catheter drainage. 38 C.F.R. § 
4.115b, Diagnostic Code 7509.  Hydronephrosis that is severe 
is rated as renal dysfunction. Id. Renal dysfunction is 
evaluated under 38 C.F.R. § 4.115a (1998).  

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation. Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction that has albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation. 38 C.F.R. § 4.115a.

Voiding dysfunction is rated as leakage, frequency, or 
obstruction. A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day. A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day. A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day. A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night. A 40 percent rating is warranted for daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  Obstructive voiding that 
requires intermittent or continuous catheterization is 
assigned a 30 percent evaluation.  38 C.F.R. § 4.115a.

The most recent VA examination report refers to a recent 
sonogram of the kidney.  Specifics concerning this report 
have not been given.  In addition, a history reflecting the 
veterans diet, drug regiment or recent treatment was not 
provided.  The veterans blood pressure was not taken, and 
urinary frequency during the day and at night was not 
recorded.  

In an August 1998 statement, the veteran stated that his 
service-connected disability had worsened, and that he 
continued to pass small stones.  He also reported that he 
felt pain and burning on urination.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, and again effective October 8, 1994, during the 
pendency of this appeal.  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his urinary 
disability recently.   With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
urologist, if available, to evaluate the 
veteran's service-connected urinary 
disability.  All indicated studies should 
be performed, including but not limited 
to a urinalysis.  The examiner should be 
afforded a copy of this remand, the 
claims file and a copy of the rating 
criteria for review.  He/she should note 
the levels of symptomatology for all 
applicable rating codes, including the 
rating codes for a renal dysfunction, 
voiding dysfunction, and urinary 
frequency.  Specifically, the examiner 
should make the following determinations: 
1) Whether the veteran has daytime 
voiding frequency due to his disability, 
and if so with how many hours between 
voiding; 2) Whether the veteran has 
night-time voiding frequency due to his 
disability, and if so with how many 
awakenings per night to void; 3) Whether 
the veteran currently undergoes long-term 
drug therapy for his disability, 4) 
Whether he requires hospitalizations for 
his disability, and if so at what 
frequency; 5) Whether his disability 
requires intermittent intensive 
management; 6) Whether his disability is 
manifested by recurrent symptomatic 
infection requiring drainage or frequent 
hospitalization (more than two times per 
year); and 7) Whether his disability is 
manifested by recurrent symptomatic 
infection requiring continuous intensive 
management. The examiner should document 
all findings, and provide a complete 
history, and blood pressure readings 
should be documented, standing, sitting 
and laying down.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, considering all 
applicable regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -
